DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of group I, claims 16-25, in the reply filed on 05/23/2022, is acknowledged.
Status of Application
2.	The claims 16-31 are pending in the application. Claims 26-31 are withdrawn from consideration as non-elected, and claims 16-25 are examined on merits herein. 
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 02/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 16-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawashima et al (JP 2000-169125).
	Regarding claim 16, Kawashima et al. teach a sheet shaped graphite formed by graphitizing a polymer material (see paragraphs 0007-0015). The second example in Table 1 teaches a graphite sheet having a thickness of 250 microns and a density of 0.43 g/cm3. These values anticipate the thickness and density values of said instant claim 16. Because the Kawashima graphite article has the same thickness and density as that of the instant claims, and is made by graphitizing a polymer, the graphite article of the prior art will inherently also possess an equivalent thermal impedance at 700 kPa to the instantly claimed article, and thus have a value of 0.25 cm2 °C/W or less. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Claim 16 is thus anticipated by the prior art of record and rejected under USC 102. 
	Regarding claim 17, Kawashima teaches an embodiment wherein the thickness of the graphite sheet is 250 microns.
	Regarding claim 18, as discussed above, the equivalently composed and structured graphite sheet of Kawashima, that is prepared by an equivalent method as that of the instant claims, would inherently have equivalent thermal properties. As such, the resistivity of the Kawashima graphite article would be less than 0.019 °C/W at a contact pressure of 200 kPa or greater. 
	Regarding claim 19, as discussed above, the equivalently composed and structured graphite sheet of Kawashima, that is prepared by an equivalent method as that of the instant claims, would inherently have equivalent thermal properties. As such, the in-plane thermal conductivity would increase with increasing contact pressure. 
	Regarding claim 20, as discussed above, the equivalently composed and structured graphite sheet of Kawashima, that is prepared by an equivalent method as that of the instant claims, would inherently have equivalent thermal properties. As such, the increase of the in-plane thermal conductivity in response to increasing contact pressure would be the same in the Kawashima article as in that of the instant claims, and the further limitation of instant claim 20 is met by the teachings of the prior art of record. 
	Regarding claim 21, the Kawashima graphite sheet is graphitized from a polymer and does not contain a dopant. 
	Regarding claim 22, Kawashima teaches an embodiment wherein the thickness of the graphite sheet is 250 microns.
	Regarding claim 23, Kawashima teaches that the inventive graphite sheet is used in electronic devices (see paragraph 0021).
	Regarding claim 24, Kawashima teaches that the inventive graphite sheet is used in electronic devices wherein it is in contact with a heat source (see paragraph 0021).  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kawashima et al (JP 2000-169125) in view of Hirose (US 2009/0301697).
	Regarding claim 25, the claim differs from Kawashima et al as applied above because while Kawashima teaches a graphite thermal sheet that is in operative contact with a heat source within an electronic device, it does not specify that said operative contact is compressed. However, it would have been obvious to one of ordinary skill in the art to modify Kawashima in view of Hirose in order to apply such compressed operative contact, because Hirose teaches a similar use of a graphite sheet material as a thermal heat-transfer sheet in electronic devices, and specifies that the sheet is compressed between the heat generator and the radiator (see Abstract). As Hirose teaches an equivalent use of a graphite sheet to the use taught by Kawashima, but teaches more specificity in terms of configuration thereof, one of ordinary skill would have had motivation to use the Hirose compression operative contact configuration when using the Kawashima graphite sheet in the electronic devices called for therein. One would have had a reasonable expectation of success in the modification because both Kawashima and Hirose teach graphite thermal heat-transfer sheets used in similar applications. Each limitation of instant claim 25 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Conclusion
10.	Claims 16-25 are rejected. Claims 26-31 are withdrawn from consideration as non-elected. 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW12 August 2022